POPE, Justice.
This is a venue case and concerns Subds. 5 and 29a, Article 1995, Vernon’s Ann.Tex.Civ.Stats. Plaintiff, Union State Bank, sued J. R. Chapman and S. R. Brewster in Bexar County. Chapman was the maker of a note secured by a mortgage upon a fishing cabin cruiser. His note was payable in Bexar County, and the mortgage provided that suit for .foreclosure could be brought in Bexar County. After making the note, Chapman sold the boat to Brewster. Brewster filed a plea of privilege to be sued in San Patricio County, his residence... Venue against Chapman was in Bexar County. Yanta v. Davenport, Tex. Civ.App., 323 S.W.2d 636. Venue against Brewster was also in Bexar County. Medford v. First Nat. Bank of Evant, Tex.Civ.*635App., 212 S.W.2d 485. Brewster argues that the identity of the boat he bought from Chapman and that described in the chattel mortgage was not proved. We overrule the point, for the boat that Brewster acquired from Chapman is the same model, bears the same name, and has the same dimensions and motor as that described in the mortgage.
The judgment is affirmed.